United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, NATIONAL FORESTS IN
ALABAMA, Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1946
Issued: February 13, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 8, 2014 appellant filed a timely appeal from a June 30, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant established a recurrence of disability for the period
July 21, 1999 through December 31, 2011 causally related to her July 13, 1979 employment
injuries.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 13, 1979 appellant, then an 18-year-old part-time summer forestry aide, stepped
in a hole and injured her right knee. OWCP accepted the claim for bilateral localized
osteoarthritis, lower leg, bilateral and old bucket handle tear of the right medial meniscus and
paid appropriate compensation. Appellant underwent an August 24, 1979 arthroscopy of the
right knee with removal of a torn medial meniscus and a bucket handle tear of the medial
meniscus. By decision dated November 18, 1981, she received a schedule award for 10 percent
permanent impairment of her right lower extremity. The award ran for the period March 11
through September 28, 1981. By decision dated September 20, 2011, OWCP accepted a July 18,
1999 recurrence of disability for medical treatment.
On January 11, 2013 appellant filed a claim for a recurrence of disability for time loss
from work for the period July 21, 1999 through December 31, 2011. No evidence was submitted
in support of the claim.
In a February 12, 2013 letter, OWCP requested that appellant submit additional factual
and medical information, including bridging medical evidence to support disability from 1987
through 1998. Appellant was afforded 30 days to submit the requested information. OWCP
noted that appellant had also filed a claim for an increased schedule award.
OWCP received a March 21, 2013 statement from appellant indicating that she had
another knee surgery in 1989 and that there would not be a lot of medical records after her 1989
knee surgery as her knee got better for a time. It received medical evidence from March 1997
onward; however, the requested evidence from 1987 through 1998 pertaining to appellant’s
knees was not received.2
In a March 11, 1981 report, Dr. Walter D. Wright, a Board-certified orthopedic surgeon,
stated that appellant was seen on March 9, 1981 and was wearing high heels and appeared to be
walking without difficulty. He noted that she works as a cashier five days a week. Examination
findings revealed that appellant was able to do a deep knee bend without any problem and she
could walk on her heels and toes without any problem. The circumference of her knees,
measured at the midpatella, was equal bilaterally with no effusion of the knee. There was a
minimal drawer sign on the right side, slightly more than on the left. X-rays of the right knee
appeared to be normal. Appellant was grossly overweight. Dr. Wright opined that she had five
percent impairment of the right lower extremity due to removal of the medial meniscus. He also
discharged appellant from medical care.
In a July 1, 1999 report, Dr. Jeffery S. Malka, a Board-certified orthopedic surgeon,
indicated that appellant was seen for advanced osteoarthritis of her right knee. He noted that she
was extremely overweight and this was significantly aggravating the symptoms in her knee.
Because of appellant’s age, it was unwise to recommend a total knee arthroplasty. Dr. Malka
opined that a better alternative would be for appellant to lose 150 to 200 pounds which would
2

Medical evidence from March 24, 1997 through December 30, 1998 pertained to back and shoulder conditions,
a March 24, 1997 motor vehicle accident, and bilateral carpal tunnel conditions.

2

benefit her knees and knee arthritis and improve the odds should she have a knee replacement in
the future.
Of record were reports pertaining to appellant’s pending schedule award claim. In a
March 4, 2013 report, Dr. Kevin F. Hanley, a Board-certified orthopedic surgeon and OWCP
referral physician, noted the history of the July 13, 1979 injury and that medical records at that
time indicated a two-year history of giving way of the right knee and a weight of approximately
155 pounds. He noted that appellant remained under the care of a Dr. John Nehil and Dr. Wright
and was ultimately discharged from active treatment on March 11, 1981 by Dr. Wright. X-rays
taken within a couple years of the work incident were positive for degenerative arthritis within
the knee consistent with medial compartment arthritis. Dr. Hanley reported that a review of the
record and conversation with appellant revealed that she had gained more weight to the point she
ultimately had a gastric bypass in 2000 that was complicated by a number of postoperative
difficulties. Appellant has not worked since approximately 1999 or 2000 when she was working
as a senior technical writer for the Coast Guard. Dr. Hanley noted that appellant’s knee
problems had gotten to the point where she could no longer work and she went on long-term
disability. He further noted that, as early as 2000, it was recommended that she undergo a total
knee replacement and that she has been to the emergency room several times for management of
her continuing symptoms. Dr. Hanley diagnosed status post bucket handle tear, right medial
meniscus excised, and bilateral advancing degenerative joint disease of the knees. He opined
that, because appellant has an accelerated degenerative process in the right knee, this represented
residuals of the initial injury. Dr. Hanley further opined that appellant would be able to work a
sedentary position with permanent restrictions.
By decision dated May 1, 2013, OWCP denied appellant’s claim for compensation based
on wage loss for the period July 21, 1999 through December 31, 2011. It found that she failed to
submit rationalized medical evidence establishing the causal relationship between her claimed
disability and the original injury.
By decision also dated May 1, 2013, OWCP granted appellant a schedule award for a 70
percent total impairment of the right lower extremity. It noted that, as 10 percent was previously
paid, she was due only 60 percent. The award ran for the period December 31, 1990 through
April 23, 1994.
On April 7, 2014 OWCP received a March 28, 2014 request for reconsideration from
appellant’s counsel who argued that the medical evidence established that appellant suffered a
recurrence of disability beginning July 21, 1999. Counsel noted that OWCP failed to obtain
clarifying information from Dr. Hanley, OWCP’s second opinion physician, relative to periods
of disability or ask whether appellant suffered a recurrence of injury beginning July 21, 1999.
He further presented some arguments with respect to the schedule award determination.3 Copies
of medical evidence previously of record were received along with new medical evidence.
In progress reports dated October 2 and November 6, 2013, Dr. Michael A. Franchetti, a
Board-certified orthopedic surgeon, provided an impression of severe advanced osteoarthritis,
3

OWCP addressed the schedule award arguments in its November 4, 2014 decision, which was issued after
appellant had appealed to the Board.

3

both knees, right worse than left, and exacerbation of chronic left ankle sprain and opined that all
the impressions were causally related to the July 13, 1979 injury. In a December 18, 2013
report, he stated that the injuries and conditions related to appellant’s on-the-job injury of
July 13, 1979 included severe advanced osteoarthritis of both knees, right worse than left, and
right knee old bucket-handle tear of the medial meniscus. Due to her significant knee injuries
sustained at work on July 13, 1979, Dr. Franchetti opined that appellant developed progressive
post-traumatic arthritis that was now severe and advanced in both knees, right worse than left.
He noted that she has undergone multiple arthroscopic surgeries of her injured right knee with
excision of a bucket handle tear of her right medial meniscus and additional surgical
intervention. Dr. Franchetti opined that the progressive biomechanical alterations due to these
multiple surgeries resulted in appellant’s progressive post-traumatic osteoarthritis in her right
knee. As for her left knee, he indicated that she developed overuse condition due to persistent
and progressive biomechanical alterations and pain in the right knee and the continual favoring
of her injured right knee. Dr. Franchetti advised that the post-traumatic arthritis in appellant’s
left knee was causally related to her July 13, 1979 work injury.
In January 15, April 3 and 16, 2014 reports, Dr. Kevin E. McGovern, a Board-certified
orthopedic surgeon, noted the history of the July 14, 1979 injury and provided an impression of
right knee severe degenerative arthritis and left knee moderately severe arthritis as a result of the
July 13, 1979 injury.
CA-7 forms dated January 14 and 21, 2014 were received.
In a March 19, 2008 report, Dr. Philip Bobrow, a Board-certified orthopedic surgeon,
noted that appellant injured her knee 20 years ago on August 19, 1979 working a summer job.
Appellant’s symptoms have been present for 10 years and the pain was severe and had been
worsening. Dr. Bobrow diagnosed advanced osteoarthritis right and left knee. In an August 31,
2010 report, he noted the history of the June 1979 injury and that there were no prior work
injuries to the same area of the body. Dr. Bobrow noted that, since the onset, appellant’s
symptoms had been worsening and that the symptoms had been present for over 10 years. An
impression of advanced osteoarthritis both knees was provided and bilateral total knee
replacements were recommended. In a January 9, 2011 discharge application, Dr. Bobrow noted
that appellant had advanced osteoarthritis right knee secondary to old injury August 1979 and
that she has been unable to work since April 25, 1999.
In an April 5, 2000 report, Dr. Joseph K. Jamaris, a Board-certified neurosurgeon, noted
that appellant had considerable knee problems and pain for quite some time before March 23,
1999 when her right knee locked at work, while she was a senior technical writer at the Coast
Guard. He noted that appellant also had three surgeries of the right knee. A diagnosis of
advanced degenerative changes of both knees, especially the right, and lumbar discomfort were
provided. Dr. Jamaris stated that both syndromes have undergone significant exacerbation in the
last year and are progressively deteriorating. He opined that both syndromes’ intensity and
progressive deterioration were a consequence of her morbid obesity. Dr. Jamaris also opined
that appellant’s lumbar and right shoulder complaints were secondary to the degeneration of both
knees and her morbid obesity.

4

An attending physician’s statement by a Dr. Ajrawap dated May 12, 1999 noted
conditions of herniated lumbar disc, severe degenerative arthritis both knees, and osteoarthritis
right shoulder.
In a February 18, 1999 report, Dr. Malka noted that appellant had advanced osteoarthritis
of the knees with the additional problem of weighing 320 pounds. He opined that she was
physically disabled because she could not walk very far. Dr. Malka indicated that at her age,
knee replacements were not the best option and that it was preferable for her to lose weight, with
a recommended weight loss of 150 to 200 pounds. Progress notes of February 17 and March 24,
1999 were provided.
In a February 29, 2000 report, Dr. Errol L. Bennett, a Board-certified orthopedic surgeon,
noted that appellant’s medical history started 20 years ago when she injured her knees during a
fall at school and approximately 17 years ago she fell in a park and “pulled ligaments in her
knee,” which resulted in two surgical procedures. He noted that approximately 10 years ago, she
had arthroscopy of her right knee for popping and giving away. Dr. Bennett noted that she was
recently seen by a physician who recommended total knee replacement arthroplasty but because
of her weight had recommended weight reduction and deferred surgery until a more normal body
weight was achieved. He reviewed medical records and presented examination findings.
Dr. Bennett diagnosed obesity, degenerative arthritis of both knees, right worse than left, chronic
intermittent low back pain secondary to degenerative disc disease, and chronic right shoulder
pain. He opined that appellant has definitive restrictions and limitations in her physical abilities
which would make it difficult for her to perform her regular occupation in terms of activity
within an office environment. Dr. Bennett opined that appellant was not a good candidate for a
knee replacement arthroplasty given her young age and significant obesity. He opined that
appellant’s progressive degenerative arthritis primarily of the right knee, associated with
degenerative changes in her lumbosacral spine and her right shoulder, resulted in physical
impairment.
In a July 23, 2012 report, Dr. William Launder, a Board-certified orthopedic surgeon,
provided an impairment determination.
By decision dated June 30, 2014, OWCP denied modification of the May 1, 2013
recurrence decision.
LEGAL PRECEDENT
FECA pays compensation for the disability of an employee resulting from personal injury
sustained while in the performance of duty.4 Disability means the incapacity, because of an
employment injury, to earn the wages the employee was receiving at the time of injury. It may
be partial or total.5

4

5 U.S.C. § 8102(a).

5

20 C.F.R. § 10.5(f).

5

A recurrence of disability means an inability to work, after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness. This term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to her
work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed her established physical
limitations.6
An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and who supports that conclusion with sound medical
reasoning.7 Where no such rationale is present, medical evidence is of diminished probative
value.8
In order to establish that a claimant’s alleged recurrence of the condition was caused by
the accepted injury, medical evidence of bridging symptoms between her present condition and
the accepted injury must support the physician’s conclusion of a causal relationship.9
ANALYSIS
OWCP accepted that, as a result of the July 13 1979 work injury, appellant sustained
bilateral localized osteoarthritis, bilateral lower leg, and old bucket handle tear of right medial
meniscus. Dr. Wright discharged appellant from medical care for her knees on March 9, 1981.
OWCP subsequently accepted a July 18, 1999 recurrence of disability for medical treatment.
Appellant filed a recurrence of disability claim for the period July 21, 1999 to
December 31, 2011. In the instant case, she has failed to submit any medical opinion containing
a rationalized, probative report which relates her claimed recurrence of disability for work as of
July 21, 1999 and continuing to her accepted July 13, 1979 work injury. For this reason,
appellant has not met her burden of proof to establish her claim that she sustained a recurrence of
disability for the claimed period as a result of her accepted employment conditions.
Medical evidence of bridging symptoms must demonstrate that the claimed recurrence
was causally related to the accepted injury.10 There is no bridging medical evidence of record to
support wage loss for total disability for the period July 21, 1999 through December 21, 2011.
6

Id. at § 10.5(x).

7

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956).

8

Michael Stockert, 39 ECAB 1186, 1187-88 (1988); see Ronald C. Hand, 49 ECAB 113 (1957).

9

Mary A. Ceglia, 55 ECAB 626 (2004).

10

Ricky S. Storms, 52 ECAB 349 (2001).

6

In his 1999 reports, Dr. Malka opined that appellant has advanced osteoarthritis of the
knees with the additional problem of being extremely overweight. He stated, in his July 1, 1999
report, that her weight significantly aggravates the symptoms in her knee. While Dr. Malka
recommended a total knee arthroplasty, he opined that a better alternative would be for appellant
to lose weight of 150 to 200 pounds to relieve her symptoms and improve the odds should she
have a knee replacement at a later date. With regard to appellant’s diagnosis of advanced
osteoarthritis of her right knee, Dr. Malka did not, in either of his reports, provide an explanation
which included a history of bridging symptoms from the 1979 injury or offer an opinion on
causal relationship. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.11
In his March 4, 2013 report, Dr. Hanley, an OWCP referral physician, noted the history
of the July 13, 1979 injury, appellant’s medical treatment, and that she was overweight at the
time of the incident and had gained significant weight to the point that she had a gastric bypass in
2000. He noted that she had stopped working in 1999 or 2000 as a senior writer for the Coast
Guard and that her knee problems had worsened to the point where she could no longer work and
she went on long-term disability. Dr. Hanley also noted that a total knee replacement was
recommended in 2000. He opined that, because appellant had accelerated degenerative process
in the right knee, this represented residuals of the initial injury. However, Dr. Hanley did not
provide an explanation which included a history of bridging symptoms from the 1979 injury or
provide a rationalized, probative medical opinion indicating that appellant sustained a recurrence
of disability from July 21, 1999 onwards causally related to the accepted conditions. His opinion
on causal relationship is of limited probative value as he did not provide adequate medical
rationale in support of his conclusions.12 Dr. Hanley did not explain why appellant’s current
condition and alleged disability were causally related to the accepted injury. He further offered
no opinion as to the effect or consequence of her weight on the accelerated degenerative process
in the right knee. While appellant argued that OWCP should have obtained clarifying
information from Dr. Hanley regarding whether she suffered a recurrence of injury beginning
July 21, 1999, the Board notes that Dr. Hanley was serving as an OWCP referral physician with
regard to the amount of impairment of the right lower extremity and thus had no obligation to
request clarification with regard to the recurrence issue. For the reasons offered above,
Dr. Hanley’s opinion is insufficient to establish appellant’s claim.
In his 2013 reports, Dr. Franchetti provided an impression of severe advanced
osteoarthritis, both knees, right worse than left, and exacerbation of chronic left ankle sprain,
which he opined were causally related to the July 13, 1979 injury. In his December 18, 2013
report, he opined that, due to the significant knee injuries sustained at work on July 13, 1979,
appellant developed progressive post-traumatic arthritis in both knees, which was now severe,
and that the progressive biomechanical alterations due to her surgical procedures also resulted in
her progressive post-traumatic osteoarthritis in her right knee. Dr. Franchetti further opined that
she developed overuse condition in her left knee due to biomechanical alterations and pain in her
right knee and the continual favoring of her injured right knee. He, however, did not provide an
explanation which included a history of bridging symptoms from the 1979 injury or provide a
11

Jaja K. Asaramo, 55 ECAB 200 (2004).

12

William C. Thomas, 45 ECAB 591 (1994).

7

rationalized, probative medical opinion indicating that appellant sustained a recurrence of
disability from July 21, 1999 onward causally related to the accepted conditions.
Dr. Franchetti’s opinion on causal relationship is of limited probative value as he did not provide
adequate medical rationale in support of his conclusions.13 His statements are broad and vague
as they do not explain whether appellant’s accepted work conditions contributed to her claimed
condition and/or disability as of July 21, 1999. Thus, this report is insufficient to establish
appellant’s claim.
Dr. McGovern provided an impression of right knee severe degenerative arthritis and left
knee moderately severe arthritis as a result of the July 13, 1979 injury. However, he did not
provide a rationalized, probative medical opinion indicating that appellant sustained a recurrence
of disability on July 21, 1999 causally related to her accepted work conditions or provide any
medical rationale as to how the diagnosed conditions related to the July 13, 1979 work injury.
Thus, this report is insufficient to establish appellant’s claim.
The reports from Dr. Bobrow, Dr. Bennett, and Dr. Launder fail to contain a rationalized,
probative opinion on the issue of whether appellant sustained a recurrence of disability causally
related to her accepted work conditions. Dr. Bobrow and Dr. Bennett noted the history of the
work injury. Dr. Bobrow provides an impression of advanced osteoarthritis in both knees and
recommends bilateral total knee replacements.
Dr. Launder provided an impairment
determination. Neither Dr. Bobrow nor Dr. Launder provide an explanation which included a
history of bridging symptoms from the July 13, 1979 injury or offer an opinion as to whether
appellant sustained a recurrence of disability causally related to her accepted work conditions.
Dr. Bennett diagnosed obesity, degenerative arthritis in both knees, chronic intermittent low back
pain, secondary to degenerative disc disease and chronic right shoulder pain and opined that her
progressive degenerative arthritis of the right knee, associated with degenerative changes in her
lumbosacral spine and her right shoulder, resulted in physical impairment which make it difficult
for her to perform her regular activity within an office environment. However, he provided no
medical explanation of whether appellant’s accepted conditions contributed to her claimed
condition and/or disability as of July 21, 1999. Thus, these reports are insufficient to establish
appellant’s claim.
OWCP also received Dr. Ajrawap’s statement of May 12, 1999 which noted conditions
of herniated lumbar disc, severe degenerative arthritis both knees, and osteoarthritis right
shoulder. However, the medical report did not offer any opinion regarding the cause of the
diagnosed conditions or whether appellant was disabled as of July 21, 1999 as a result of her
accepted conditions.
Dr.
changes in
significant
syndromes
obesity.

13

Jamaris, in his April 5, 2000 report, noted that appellant had advanced degenerative
both knees and lumbar discomfort. While he stated that both syndromes underwent
exacerbation in the last year and were progressively deteriorating, he related the
intensity and progressive deterioration as a consequence of appellant’s morbid

Id.

8

Accordingly, the Board finds that appellant has not met her burden of proof in this case
as she has not submitted a sufficiently reasoned medical opinion explaining why her recurrence
of disability beginning July 21, 1999 was caused or aggravated by the July 13, 1979 injury.
On appeal, appellant’s counsel contends that appellant submitted prima facie evidence
that she suffered a recurrence of her work injury on July 21, 1999 onward. However, as noted
above, the medical evidence does not establish that appellant was disabled from work for the
period July 21, 1999 through December 21, 2011 due to her accepted work injury.14 Appellant
may submit new evidence or argument as part of a formal written request for reconsideration to
OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish a recurrence of disability causally
related to her July 13, 1979 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated June 30, 2014 is affirmed.
Issued: February 13, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
14

Counsel also offered arguments pertaining to OWCP’s schedule award determination. These arguments,
however, are not relevant to the current appeal.

9

